The cause is submitted on application for rehearing.
No reason is set forth sufficient to require a rehearing *Page 547 
on this appeal. In our original opinion although we confined our discussion to the principal and determinative question before us, we also said that "no error assigned is well made." The journal entry may be prepared to conform to our finding that no error assigned is established.
Application denied.
HORNBECK, P.J., GEIGER and NICHOLS, JJ., concur.
NICHOLS, J., of the Seventh Appellate District, sitting by designation in the Second Appellate District.